Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remark entered on August 11, 2020.
Claims 1, 3, 5, 6, 7, and 9 are amended.
Claims 4, 8, and 10 are previously presented. 
Claim 2 is canceled.
Claims 11-15 are newly added.
Claims 1-15 are pending in the current application. 
This action is made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/2019 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zagorski (U.S. Pub. No. 2013/0110368).
Regarding claim 1:
Zagorski teaches:
A method for performing emergency braking in a vehicle, the method comprising: registering at least one object in surroundings of the vehicle and ascertaining a probability of collision for the vehicle with the at least one registered object to detect an emergency braking situation; ("target sensors 30-32 generate target readings that are representative of the position, velocity and/or acceleration of target vehicle 14." [0014]; "Next, step 104 determines if the host vehicle is going to collide with the target vehicle. If the target readings from target sensor 30 indicate that there is no target vehicle 14 in front of host vehicle 12 or that a collision is not likely, then the method simply loops back to step 102 for continued monitoring as there is presently no need to engage in an autonomous braking event. If, however, a target vehicle 14 is detected in front of host vehicle 12 and a collision between the host and target vehicles according to their current paths or trajectories is likely or expected, then the method proceeds to step 112 so that an appropriate braking response can be evaluated and potentially developed." [0022]; here Zagorski shows that upon determining that the host vehicle is likely to collide with a target vehicle, it detects an emergency braking situation and modifies braking commands that control the vehicle brakes.)
in response to detecting the emergency braking situation, autonomously activating service brakes of the vehicle using a vehicle setpoint deceleration to perform emergency braking; ("The deceleration avoidance value (a.sub.AVOID) may be subsequently used by the method to 
and adapting, based on a driving dynamics parameter, the vehicle setpoint deceleration during the autonomously performed emergency braking, ("The minimum collision avoidance distance (d.sub.MINAVOID) can vary based on a variety of factors, like current road surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques. If the current range or distance between the vehicles (.DELTA.d) is already less than the minimum collision avoidance distance (d.sub.MINAVOID), then step 116 sets the deceleration avoidance value (a.sub.AVOID) to an amount that corresponds with some maximum braking capability of the vehicle." [0014]; here it shows that the vehicle setpoint deceleration (a.sub.AVOID) can be adapted based on a driving dynamics parameter (d.sub.MINAVOID) which includes at least the vehicle dynamics parameters speed and acceleration as shown above.)
wherein the driving dynamics parameter characterizes a real reaction of the vehicle to the performed emergency braking, ("The minimum collision avoidance distance (d.sub.MINAVOID) can vary based on a variety of factors, like current road surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques. If the current range or distance between the vehicles (.DELTA.d) is already less than the minimum collision avoidance distance (d.sub.MINAVOID), 
wherein the driving dynamics parameter is ascertained during the emergency braking, (“control module 40 may receive and/or derive a host vehicle velocity reading (v.sub.HOST) from vehicle sensors 20-26, as well as a target vehicle acceleration value (a.sub.TAR), a relative velocity reading (.DELTA.v), and a relative distance reading or range (.DELTA.d) from target sensor 30. It is also possible for the vehicle and/or target readings to be provided by other controllers, devices, modules and/or systems located around host vehicle 12. These readings can shed light on the current conditions affecting the host and target vehicles,” [0020]; here it shows that vehicle sensors can be used to detect driving dynamics parameters such as the host vehicle velocity. Paragraph [0021] goes on to show that these sensor readings can be used during the emergency braking event to determine whether or not a collision is likely and develop a braking command in response to a likely collision.)
and wherein the adapting the vehicle setpoint deceleration is performed in response to determining that the driving dynamics parameter does not comply with a driving dynamics limiting value. (“method 100 seeks to maintain a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (a.sub.AVOID)--and hence, the dynamic brake commands--up or down so that a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) is maintained between 

Regarding claim 5:
Zagorski teaches all of the limitations of claim 1.
Zagorski teaches:
The method as claimed in claim 1, wherein the driving dynamics parameter is a vehicle velocity change that specifies a change of a vehicle velocity from a first braking time at a beginning of the emergency braking. (“method 100 seeks to maintain a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (a.sub.AVOID)--and hence, the dynamic brake commands--up or down so that a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) is maintained between the two vehicles.” [0034] here it shows that the driving dynamics parameter is a relative velocity and the host vehicles velocity is changed to maintain a specific relative velocity from a first braking time at a beginning of the emergency braking.)

Regarding claim 6:
Zagorski teaches all of the limitations of claim 5:
Zagorski teaches:
The method as claimed in claim 5, wherein, as a driving dynamics limiting value, a change limiting value is defined for the vehicle velocity change, (Paragraph [0028] discloses a threshold (driving dynamics limiting value/change limiting value) that is able to be calibrated "The threshold (a.sub.THRESH) used in this step is calibratable (defined) and can be automatically changed by the method, by the operator, or by some other source." [0028]; this threshold acts as a driving dynamics limiting value and a change limiting value as it controls the reaction and determines the greatness and aggressiveness of the deceleration which by definition would also be controlling the reaction of the velocity given that acceleration is the change in velocity. Paragraph [0027] also mentions ranges for deceleration that would result in the correct desired ranges of velocity change for a smoother braking experience.)
wherein the adapting the vehicle setpoint deceleration during the autonomously performed emergency braking is performed in response to the vehicle velocity change being greater than the change limiting value. ("If at any point, the relative distance (.DELTA.d) or relative velocity (.DELTA.v) between the host and target vehicles is large enough that autonomous braking is no longer needed, then the method may gradually ramp down the brake commands or disengage the autonomous braking event so that the driver can manually take over." [0034]; here Zagorski shows that when the change in relative velocity between the host vehicle and the target vehicle is very large and exceeds some limiting value so that the braking is no longer needed, the deceleration is gradually adjusted during the emergency braking until the braking commands are no longer needed or the driver manually takes over.)

Regarding claim 7:
Zagorski teaches all of the limitations of claim 1.
Zagorski teaches:
The method as claimed in claim 1, wherein, upon the adaption of the vehicle setpoint deceleration during the emergency braking, a setpoint deceleration limiting value is furthermore defined, ("A non-limiting range of exemplary deceleration avoidance values (a.sub.AVOID) is 0-12 m/s.sup.2, as this method may bring the host vehicle to a stop or a very slow speed, such as 0-20 km/hr; values outside of these potential ranges may be achieved as well." [0027].)
wherein the vehicle setpoint deceleration is kept during the emergency braking to a value greater than the setpoint deceleration limiting value. (Figure 3 shows in steps 122 and 124 that if the deceleration avoidance value is greater than the deceleration avoidance threshold value than the original value, which is greater than the deceleration avoidance threshold value, is kept and used.)
Regarding claim 8:
Zagorski teaches all of the limitations of claim 1.
Zagorski teaches:
The method as claimed in claim 1, wherein, at a first braking time at the beginning of the emergency braking, a maximum vehicle setpoint deceleration is set. (Figure 3 also shows in steps 122 and 116 that if the deceleration avoidance value is less than the deceleration avoidance threshold value then the maximum braking capability (a maximum vehicle setpoint deceleration) is used as the deceleration avoidance value at the beginning of the emergency braking.)

Regarding claim 9:
Zagorski teaches:
An emergency braking system, comprising: (The present invention generally relates to vehicle systems and, more particularly, to collision avoidance systems that automatically engage the vehicle brakes without driver intervention for purposes of collision avoidance and/or mitigation. [0001].)
an emergency braking controller configured to: (Figure 1 shows a control module 40 in the host vehicle.)
determine, based on sensor signals of a surroundings monitoring system, a probability of collision for a vehicle with a detected object so as to detect an emergency braking situation; (The method may comprise the steps of: (a) receiving target readings from a target sensor installed on the host vehicle; (b) using the target readings to determine if the host vehicle is likely to collide with a target vehicle; [0003].)
define, in response to detecting the emergency braking situation, a vehicle setpoint deceleration to be used for autonomously activating service brakes of the vehicle to perform emergency braking; ("using the target readings to determine a deceleration avoidance value (a.sub.AVOID) that is generally representative of a deceleration (vehicle setpoint deceleration) needed to prevent a collision between the host and target vehicles; and (c) using the deceleration avoidance value (driving dynamics parameter) (a.sub.AVOID) to generate dynamic brake commands that adjust or modify a deceleration (perform emergency braking) of the host vehicle throughout (detecting the emergency braking situation) an autonomous braking )
adapt, based on a driving dynamics parameter, the vehicle setpoint deceleration during the emergency braking, ("The minimum collision avoidance distance (d.sub.MINAVOID) can vary based on a variety of factors, like current road surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques. If the current range or distance between the vehicles (.DELTA.d) is already less than the minimum collision avoidance distance (d.sub.MINAVOID), then step 116 sets the deceleration avoidance value (a.sub.AVOID) to an amount that corresponds with some maximum braking capability of the vehicle." [0014]; here it shows that the vehicle setpoint deceleration (a.sub.AVOID) can be adapted based on a driving dynamics parameter (d.sub.MINAVOID) which includes at least the vehicle dynamics parameters speed and acceleration as shown above.)
wherein the driving dynamics parameter characterizes a real reaction of the vehicle to the performed emergency braking, ("The minimum collision avoidance distance (d.sub.MINAVOID) can vary based on a variety of factors, like current road surface conditions (e.g., paved roads, gravel roads, cobblestone roads, etc.), weather conditions (e.g., icy, snowy, wet road conditions), vehicle speed, vehicle acceleration, etc., and may be calculated according to any of a number of known techniques. If the current range or distance between the vehicles (.DELTA.d) is already less than the minimum collision avoidance distance (d.sub.MINAVOID), then step 116 sets the deceleration avoidance value (a.sub.AVOID) to an amount that 
wherein the driving dynamics parameter is ascertained during the emergency braking, (“control module 40 may receive and/or derive a host vehicle velocity reading (v.sub.HOST) from vehicle sensors 20-26, as well as a target vehicle acceleration value (a.sub.TAR), a relative velocity reading (.DELTA.v), and a relative distance reading or range (.DELTA.d) from target sensor 30. It is also possible for the vehicle and/or target readings to be provided by other controllers, devices, modules and/or systems located around host vehicle 12. These readings can shed light on the current conditions affecting the host and target vehicles,” [0020]; here it shows that vehicle sensors can be used to detect driving dynamics parameters such as the host vehicle velocity. Paragraph [0021] goes on to show that these sensor readings can be used during the emergency braking event to determine whether or not a collision is likely and develop a braking command in response to a likely collision.)
and wherein the adapting the vehicle setpoint deceleration is performed in response to determining that the driving dynamics parameter does not comply with a driving dynamics limiting value. (“method 100 seeks to maintain a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (a.sub.AVOID)--and hence, the dynamic brake commands--up or down so that a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) is maintained between the two vehicles.” [0034]; here it shows that a relative velocity (driving dynamics vehicle) is 

Regarding claim 10:
Zagorski teaches all of the limitations of claim 9.
Zagorski further teaches:
A vehicle having an emergency braking system as claimed in claim 9. (Figure 1 shows a host vehicle 12 having the emergency braking system disclosed in claim 9.)
Regarding claim 11:
Zagorski teaches all of the limitations of claim 1.
Zagorski teaches:
The method as claimed in claim 1, wherein the driving dynamics parameter is continually monitored during the emergency braking. (“method 100 seeks to maintain a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (a.sub.AVOID)--and hence, the dynamic brake commands--up or down so that a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) is maintained between the two vehicles. This dynamic process of monitoring and adjusting brake commands may continue for as long as is appropriate or as long as the autonomous braking event is needed.” [0034]; here it shows that throughout a braking event, a relative velocity is maintained between the two vehicles.)

Regarding claim 12:
Zagorski teaches:
A method for performing emergency braking in a vehicle, the method comprising: registering at least one object in surroundings of the vehicle and ascertaining a probability of collision for the vehicle with the at least one registered object to detect an emergency braking situation;
("target sensors 30-32 generate target readings that are representative of the position, velocity and/or acceleration of target vehicle 14." [0014]; "Next, step 104 determines if the host vehicle is going to collide with the target vehicle. If the target readings from target sensor 30 indicate that there is no target vehicle 14 in front of host vehicle 12 or that a collision is not likely, then the method simply loops back to step 102 for continued monitoring as there is presently no need to engage in an autonomous braking event. If, however, a target vehicle 14 is detected in front of host vehicle 12 and a collision between the host and target vehicles according to their current paths or trajectories is likely or expected, then the method proceeds to step 112 so that an appropriate braking response can be evaluated and potentially developed." [0022]; here Zagorski shows that upon determining that the host vehicle is likely to collide with a target vehicle, it detects an emergency braking situation and modifies braking commands that control the vehicle brakes.)
in response to detecting the emergency braking situation, autonomously activating service brakes of the vehicle using a vehicle setpoint deceleration to perform emergency braking; ("The deceleration avoidance value (a.sub.AVOID) may be subsequently used by the method to determine if and when an autonomous braking event should be engaged" [0022]; here it shows 
in response to autonomously activating the service brakes of the vehicle using the vehicle setpoint deceleration to perform emergency braking, performing a vehicle setpoint deceleration adaptation procedure comprising: continuously ascertaining, during the emergency braking, a driving dynamics parameter, (“method 100 seeks to maintain a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (a.sub.AVOID)--and hence, the dynamic brake commands--up or down so that a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) is maintained between the two vehicles.” [0034] also shows a procedure (method 100) that continuously ascertains a relative velocity during a braking situation to adapt the vehicle setpoint deceleration.)
determining that the driving dynamics parameter does not comply with a driving dynamics limiting value, and adapting, during the autonomously performed emergency braking and in response to the determining that the driving dynamics parameter does not comply with the driving dynamics limiting value, the vehicle setpoint deceleration. (“method 100 seeks to maintain a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (a.sub.AVOID)--and hence, the dynamic brake commands--up or down so that a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) is maintained between the two vehicles.” [0034]; here it 

Regarding claim 13:
Zagorski teaches all of the limitations of claim 12.
Zagorski teaches:
The method as claimed in claim 12, wherein the driving dynamics parameter is a vehicle velocity change that specifies a change of a vehicle velocity from a first breaking time to a second breaking time. (“method 100 seeks to maintain a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) between host vehicle 12 and target vehicle 14. This could entail, for example, monitoring the various vehicle and/or target readings and adjusting the deceleration avoidance value (a.sub.AVOID)--and hence, the dynamic brake commands--up or down so that a certain relative distance (.DELTA.d) and/or relative velocity (.DELTA.v) is maintained between the two vehicles.” [0034] here it shows that the driving dynamics parameter is a relative velocity and the host vehicles velocity is changed to maintain a specific relative velocity from a first braking time at a beginning of the emergency braking. “If at any point, the relative distance (.DELTA.d) or relative velocity (.DELTA.v) between the host and target vehicles is large enough that autonomous braking is no longer needed, then the method may gradually ramp down the brake commands or disengage the autonomous braking event so that the driver can manually take over. Other features and options are certainly available.” 

Regarding claim 14:
Zagorski teaches all of the limitations of claim 13.
The method as claimed in claim 13, wherein the driving dynamics limiting value is a change limiting value (Paragraph [0028] discloses a threshold (driving dynamics limiting value/change limiting value) that is able to be calibrated "The threshold (a.sub.THRESH) used in this step is calibratable (defined) and can be automatically changed by the method, by the operator, or by some other source." [0028]; this threshold acts as a driving dynamics limiting value and a change limiting value as it controls the reaction and determines the greatness and aggressiveness of the deceleration which by definition would also be controlling the reaction of the velocity given that acceleration is the change in velocity.)
wherein the determining that the driving dynamics parameter does not comply with the driving dynamics limiting value comprises determining that the velocity change has exceeded the change limiting value, ("If at any point, the relative distance (.DELTA.d) or relative velocity (.DELTA.v) between the host and target vehicles is large enough that autonomous braking is no longer needed, then the method may gradually ramp down the brake commands or disengage the autonomous braking event so that the driver can manually take over." [0034]; here Zagorski shows that when the change in relative velocity between the host vehicle and the target vehicle is very large and exceeds some limiting value so that the braking is no longer needed, the )
and wherein the adapting, during the autonomously performed emergency braking and in response to determining that the driving dynamics parameter does not comply with the driving dynamics limiting value, the vehicle setpoint deceleration comprises setting the vehicle setpoint deceleration to zero. (“It is possible for method 100 to stop or terminate at any point within the sequence of steps if the method determines that the autonomous braking no longer needs to be engaged. For example, if the target vehicle begins to accelerate or pull away from the host vehicle, then the method may automatically detect this situation and cancel any autonomous braking event currently underway.” [0035]; here it shows that if it is determined that an autonomous braking situation is no longer needed, due to a change in the relative velocity between the two vehicles that results in the relative velocity not needing to stay within a limit, the autonomous braking can be canceled or no longer engaged resulting in a vehicle setpoint deceleration of zero.)

Regarding claim 15:
Zagorski teaches all of the limitations of claim 13.
Zagorski teaches:
The method as claimed in claim 13, wherein the first braking time is a time at which the autonomously activating service brakes of the vehicle is performed and the second braking time is a subsequent time during the emergency braking (“control module 40 generates and sends one or more dynamic brake command signals to braking devices 50 so that the host 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zagorski (U.S. Pub. No. 20130110368) in view of Seki (U.S. Patent No. 7321819). 
Regarding claim 3:
Zagorski teaches all of the limitations of claim 1. Zagorski does not teach that one of the driving dynamic parameters can be a mean vehicle full deceleration. However,
Seki teaches:
The method as claimed in claim 1, wherein the driving dynamics parameter is a mean vehicle full deceleration. ("Then, when it is judged the automatic deceleration is required, the device calculates a target deceleration (a mean vehicle full deceleration) of the own vehicle based on the relative distance and relative speed and automatically decelerates the vehicle by controlling braking force based on the target deceleration." [Column 2 lines 47-52].)

Regarding claim 4:
Zagorski in view of Seki teaches all of the limitations of claim 3.
Seki further teaches:
The method as claimed in claim 3, wherein, as a driving dynamics limiting value, a full deceleration limiting value for the mean vehicle full deceleration is defined, ("The inventive device, however, will decelerate the own vehicle automatically by controlling braking force based on a maximum allowable deceleration (a full deceleration limiting value) when the magnitude of the target deceleration (the mean vehicle full deceleration) is larger than the magnitude of the maximum allowable deceleration. The maximum allowable deceleration is determined (defined) based on the vehicle speed of the own vehicle when a predetermined condition is satisfied." [Column 2 lines 52-59].)
wherein the vehicle setpoint deceleration is adapted if the mean vehicle full deceleration exceeds the full deceleration limiting value. ("The inventive device, however, will decelerate (vehicle setpoint deceleration) the own vehicle automatically by controlling (adapting) braking the mean vehicle full deceleration) is larger (exceeds) than the magnitude of the maximum allowable deceleration (the full deceleration limiting value)." [Column 2 lines 52-56].)
Zagorski and Seki are analogous art because they are in the same field of art, autonomous emergency brake control. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify the driving dynamic parameter as a mean vehicle full deceleration taught by Zagorski in view of Seki with the full deceleration limiting value and the functionality further taught by Seki in order to adapt the vehicle setpoint deceleration when the mean vehicle full deceleration exceeds the full deceleration limiting value. The suggestion/motivation to combine is that the deceleration required to stop in an emergency braking event can change during a braking event due to environmental factors. Therefore, it would be advantageous to be able to adapt the setpoint acceleration based on the required deceleration (the mean vehicle full deceleration) during emergency brake control because it would again lead to a safer, smoother, and more efficient braking reaction.

Response to Arguments
	In response to applicant’s argument that Zagorski fails to disclose at least the feature of a driving dynamics parameter ascertained during the emergency braking that characterizes a real reaction of the vehicle to the performed emergency braking, applicant’s attention is directed towards paragraph [0034] where Zagorski discloses a relative velocity between the host and target vehicles. This is a driving dynamics parameter because it characterizes a real 
In response to applicant’s argument that Zagorski fails to disclose “wherein adapting the vehicle setpoint deceleration is performed in response to determining that the driving dynamics parameter does not comply with a driving dynamics limiting value”, applicant’s attention is again directed towards paragraph [0034] where it describes that when it is determined that the braking is no longer needed based on the relative velocity being beyond a certain limit, the brakes are no longer engaged. Applicant’s attention is also directed towards paragraph [0028]. Here it shows that a threshold can be used to calibrate the vehicle setpoint deceleration. As discusses above, paragraph [0026] shows that the vehicle setpoint deceleration is the result of an equation that is based on multiple different driving dynamic parameters that represent a real current dynamic reaction of the vehicle. Therefore the threshold acts as a driving dynamics limiting value. The vehicle setpoint deceleration is either adjusted or left unchanged depending on whether or not this threshold is exceeded.
In response to applicant’s arguments that Seki fails to cure the deficiencies of Zagorski, applicant’s attention is directed to the rejections of claims 3 and 4 as shown above in this rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached at 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664